Voto separado del
Juez Asociado Señor Santana Becerra,
concurriendo.
San Juan, Puerto Rico, 21 de febrero de 1968
Aparte de que la norma de mejor derecho según nuestra propia doctrina requiere que se reconsidere la Sentencia original, un estudio de las estadísticas me convence aun más sobre la imperiosa necesidad de que los jueces sean sumamente escudriñadores en lo que respecta a la renuncia del juicio por jurado, como deben serlo en lo que respecta a la renuncia de un juicio adversativo.
El derecho a ser juzgado por un jurado en casos graves lo decretó el Pueblo en la Constitución de 1952. Luego, para mayor efectividad del mismo, la Regla 111 de Procedimiento Criminal dejó sin efecto aquellos dictámenes anteriores que permitieron la renuncia de este derecho por la acción del abogado, no obstante el carácter ya constitucional de la garantía.
En el período comprendido entre 1956-57 a 1966-67, excluyendo el año 1961-62, se resolvieron mediante proceso y vista 22,830 casos graves y homicidios involuntarios con derecho a jurado.(1) De este total, 8083 ó un 35% (.349) fueron decididos por veredicto de jurado. Un 65% por tribunal de derecho. En los años 1957-58 y 1958-59 el por ciento de veredictos fue menor del promedio, un 33%. El 40% que señala el año 1966-67 ha sido el más alto. En 1961-62 se decidieron por jurado 854 casos de 3,380 graves y homicidios involuntarios. (2)
*758La renuncia al juicio por jurado puede ser en una deter-minada situación o ante determinadas circunstancias de un caso, un hecho que forme parte de la estrategia de defensa, inteligentemente concebida.
La experiencia acumulada me demuestra, no obstante, un cuadro de renuncia al juicio por jurado de manera casi ruti-naria y en situaciones la mayor de las veces en que bien por la naturaleza del delito imputado o ya por las circuns-tancias presentes, nunca habría una mejor oportunidad de absolución por un tribunal de derecho que por un jurado, que como tribunal del Pueblo juzgando a un semejante, tiene una capacidad de desenvolvimiento para hacer justi-cia — aun sin quebrantar lá norma de conducta que le rige— que le está vedada al juez de derecho.(3)
En otro aspecto, la experiencia acumulada demuestra que las veces en que el delincuente ha pertenecido a una esfera social más alta, de donde no procede el grueso de los acusa-dos, de ordinario no hay renuncia al jurado.
*759Obviamente, el juicio por tribunal de derecho es más sencillo, más económico en tiempo, menos elaborado y el trabajo en corte de los abogados requiere menos tensión.
Ante la explosión de asuntos judiciales, notable y crítica en la esfera criminal, el volumen de trabajo de abogados defensores y fiscales puede crear la tendencia o inclinación al proceso más sencillo y menos exigente en tiempo y labor, a cambio de lo cual quizás puedan haber concesiones mu-tuas. Aquí debe entrar la acción activa y vigilante del juez en protección de un derecho constitucional que responde al ciudadano enjuiciado, no a su abogado o a la conveniencia o necesidades del sistema.
Esa intervención activa y vigilante del juez resulta más imprescindible cuando se toma en cuenta que el grueso de los acusados procede de aquel lecho social más impreparado y menos consciente de sus derechos constitucionales, y por ende, menos preparado para hacer renuncia inteligente de tales derechos.

 No se incluyen aquellos casos menos graves en que, existiendo concurrencia de jurisdicción, se optaron por llevarse originalmente ante el Tribunal Superior. Regla 111 de las de Procedimiento Criminal de 1963; Art. 178 Código Enjuiciamiento Criminal, 1902.


No es posible desglosar con exactitud las declaraciones de cul-pabilidad en este número de 3,380 casos, pero todo indica que para este *758año el por ciento de veredictos no era mayor que el promedio.
Estadísticas de la Administración de los Tribunales.


 Estos conceptos de John H. Wigmore, vertidos en el año 1929, recientemente reproducidos en Judicature, Oct. 1967, exponen la idea con más precisión:—
“La ley y la justicia inevitablemente están en pugna de cuando en cuando. Ello se debe a que la ley es una regla general (aun las excep-ciones a la regla establecida son excepciones generales); mientras que la justicia es lo equitativo y justo de este caso preciso bajo todas sus cir-cunstancias. ... La ley — la regla — debe ser puesta en vigor — sus términos exactos, justicia o no justicia. . . . Aquí es donde entra el Jurado. El Jurado, en el aislamiento de su retiro, adapta la norma de ley general a la justicia del caso en particular. Así se evita la odiosidad de la norma de ley inflexible, y se mantiene la satisfacción popular. . . . Eso es lo que hace el juicio por jurado. Suple aquella flexibilidad a la norma legal que es esencial a la justicia y al contentamiento popular. Y esa flexibilidad nunca podría ser otorgada por un juicio del Juez. El Juez . . . debe escribir su opinión, declarando la ley y las deter-minaciones de hecho. En este expediente público él no puede desviarse una pizca de esas exigencias. El Jurado, y el secreto del salón del jurado, son los elementos indispensables en la justicia popular.”